DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 4/8/2021.
Claims 21 and 22 are new.
Claims 1-4, 6-8, 10, 11, 13, 14, and 16-22 are pending.
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 112(b).
Claims 1-4, 7, 8, 10, 11, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Patent 6,389,123) of record, in view of Levy et al. (US Patent Pub2014/0310303) of record.
Claims 6, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Patent 6,389,123) of record, in view of Levy et al. (US Patent Pub2014/0310303) of record, further in view of Kimmel et al. (US Patent 9,256,549) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 112(b)
Claim 1 recites “in response to a request to access the key” in the second limitation and “obtaining the action value associated with the concatenated second sub-key” in the last limitation.  These limitations seem to contradict each other because the original “key” is not being accessed.  Instead, it is the action value that is being requested.  
Claims 2-4, 6, and 7 are rejected because they depend on a rejected claim.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 10, 11, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Patent 6,389,123) (Hung) of record, in view of Levy et al. (US Patent Pub2014/0310303) (Levy) of record.
In regards to claim 1, Hung discloses a method of searching hash tables, comprising:
1; and in response to a request to access the key (Hung at col. 3, lines 1-3)2,
i.	accessing the first hash table based on application of a first hash function to the first sub-key to locate the first sub-key in the first hash table (Hung at Figs. 3, 5)3;
ii.	in response to locating the first sub-key in the first hash table, returning an identifier stored in the first hash table associated with the first sub-key, wherein the identifier is a portion of an entry stored in the first hash table (Hung at Figs. 3, 5)4, and concatenating the identifier stored in the first hash table with the second sub-key to create a concatenated second sub-key (Hung at Figs. 3, 6)5;
iii.	accessing the second hash table based on application of a second hash function to the concatenated second sub-key to locate the concatenated second sub-key in the second hash table (Hung at Figs. 3, 6)6; and
iv.	in response to locating the concatenated second sub-key in the second hash table, obtaining the action value associated with the concatenated second sub-key.  Hung at Figs. 3, 6.7
Hung does not expressly disclose the key is split in response to a determination that a first width of the key is larger than a maximum width of a position of a first hash table and the key is split based on a second width of an action value associated with the key.
Levy discloses a method of splitting a large key into key segments, which are hashed and stored in the different hash tables of the different memory banks.  Levy at paras. 0021-22.  Levy discloses each memory back can store one key segment in each of the finite number of hash table addresses.  A hashed key segment corresponds to the entire key for keys having a minimum size or to a portion of the key for keys having a larger size, where the minimum size is the width equal to the size of a single hashed key segment.  Levy at para. 0034.  In other words, a large key that is larger than the width of an address of hash table in a memory bank is segmented into hash key segments having a size that is small enough to fit within an address of a hash table.  As discussed above, Hung discloses splitting the key into sub-keys.  Modifying Hung with Levy adds the feature of performing the splitting in order to ensure the size of the sub-keys are smaller than the width of position of a first hash table.  In addition, Levy discloses different size keys correspond to different types of actions (i.e., action value).  For example, an action corresponding to a 32-bit IPv4 address would require a different length key vs an action corresponding to a 128-bit IPv6 address.  Keys are generated based on packet header information to determine what type of action is to be performed.  Levy at paras. 0026-27.  Based on this disclosure, Examiner asserts Levy discloses the length of the key “based on a second width of an action value associated with the key”.  Once again, in combination with Hung as set forth above the splitting of the key would then be based on the type of action to be performed, which results in “splitting the key … based on a second width of an action value associated with the key.”  
Hung and Levy are analogous art because they are both directed to the same field of endeavor of using hash tables in a network environment.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung by adding the feature of the key is split in response to a determination that a first width of the key is larger than a maximum width of a position of a first hash table and the key is split based on a second width of an action value associated with the key, as disclosed by Levy.
The motivation for doing so would have been to more efficiently utilize memory resources.  Levy at para. 0005.

In regards to claim 2, Hung in view of Levy discloses the method of claim 1, wherein the entry comprises the first sub-key and the identifier.  Hung at Fig. 3.
In regards to claim 3, Hung in view of Levy discloses the method of claim 1, wherein the entry is a first entry, wherein the second hash table comprises a second entry, and wherein the second entry comprises the concatenated second sub-key and the action value.  Hung at Fig. 3; Levy at para. 0004.
In regards to claim 4, Hung in view of Levy discloses the method of claim 1, wherein the key comprises the first sub-key, the second sub-key, and a third sub-key.  Hung at Fig. 7; col. 3, lines 50-58; col. 7, lines 33-51.8
In regards to claim 7, Hung in view of Levy discloses the method of claim 1, wherein the key comprises one of an Internet Protocol (IP) address, a media access control (MAC) address, a Multiprotocol Label Switching (MPLS) label, a tunnel, a social Identifier (ID), or a name.  Hung at col. 3, lines 1-3.9

In regards to claim 8, Hung discloses a method of inserting a value into a hash table, the method comprising: 
a.	splitting a key into at least a first sub-key and a second sub-key and wherein the key is to be distributively stored using the first hash table and a second hash table (Hung at Fig. 3; col. 2, lines 40-44; col. 3, lines 20-24)10, and wherein the action value is different than the key (Hung at col. 3, lines 43-49)11;
b.	accessing the first hash table based on application of a first hash function to the first sub-key (Hung at Figs. 3, 5; col. 2, lines 40-44; col. 3, lines 20-24)12;
c.	in response to identifying an open position of the first hash table, inserting the first sub-key into the open position of the first hash table (Hung at Figs. 3, 5; col. 2, lines 40-44; col. 3, lines 20-24)13;
d.	generating an identifier to be associated with the first sub-key and inserting the identifier to be associated with the first sub-key into the open position of the first hash table and associating the identifier with the first sub-key and inserting the identifier with the first sub-key into the open position of the first hash table, wherein the identifier is a portion of an entry stored in the first hash table (Hung at Figs. 3, 5; col. 2, lines 40-44; col. 3, lines 20-24)14;
e.	concatenating the identifier stored in the first hash table with the second sub-key to create a concatenated second sub-key (Hung at Figs. 3, 6; col. 2, lines 40-44; col. 3, lines 20-24)15;
f.	accessing the second hash table based on application of a second hash function to the concatenated second sub-key (Hung at Figs. 3, 6; col. 2, lines 40-44; col. 3, lines 20-24)16; and 
g.	in response to identifying an open position of the second hash table, inserting the concatenated second sub-key and the action value into the open position of the second hash table.  Hung at Figs. 3, 6; col. 2, lines 40-44; col. 3, lines 20-24.17
Hung does not expressly disclose the key is split in response to a determination that a first width of the key is larger than a maximum width of a position of a first hash table and the key is split based on a second width of an action value associated with the key.
Levy discloses a method of splitting a large key into key segments, which are hashed and stored in the different hash tables of the different memory banks.  Levy at paras. 0021-22.  Levy discloses each memory back can store one key segment in each of the finite number of hash table addresses.  A hashed key segment corresponds to the entire key for keys having a minimum size or to a portion of the key for keys having a larger size, where the minimum size is the width equal to the size of a single hashed key segment.  Levy at para. 0034.  In other words, a large key that is larger than the width of an address of hash table in a memory bank is segmented into hash key segments having a size that is small enough to fit within an address of a hash table.  As discussed above, Hung discloses splitting the key into sub-keys.  Modifying Hung with Levy adds the feature of performing the splitting in order to ensure the size of the sub-keys are smaller than the width of position of a first hash table.  In addition, Levy discloses different size keys correspond to different types of actions (i.e., action value).  For example, an action corresponding to a 32-bit IPv4 address would require a different length key vs an action corresponding to a 128-bit IPv6 address.  Keys are generated based on packet header information to determine what type of action is to be performed.  Levy at paras. 0026-27.  Based on this disclosure, Examiner asserts Levy discloses the length of the key “based on a second width of an action value associated with the key”.  Once again, in combination with Hung as set forth above the splitting of the key would then be based on the type of action to be performed, which results in “splitting the key … based on a second width of an action value associated with the key.”  
Hung and Levy are analogous art because they are both directed to the same field of endeavor of using hash tables in a network environment.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung by adding the feature of the key is split in response to a determination that a first width of the key is larger than a maximum width of a position of a first hash table and the key is split based on a second width of an action value associated with the key, as disclosed by Levy.
The motivation for doing so would have been to more efficiently utilize memory resources.  Levy at para. 0005.

In regards to claim 10, Hung discloses the method of claim 8, but does not expressly disclose wherein the action value corresponds to an action to be performed.
Levy discloses in network environments, much like the one disclosed in Hung, keys are used to search a table for information relevant to a packet, such as an action.  This action is retrieved from the table entry that is identified by the key.  Levy at para. 0004.
Hung and Levy are analogous art because they are both directed to the same field of endeavor of hash tables in a network environment. 
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung by adding the feature of wherein the action value corresponds to an action to be performed, as disclosed by Levy.
The motivation for doing so would have been because both Hung and Levy are directed to network systems.  While Hung discloses the retrieved data is an address, adding the feature of making the data an action, as taught by Levy would enable additional features to be gained using the same hash storage system.  For example, the address stored by Hung could be the address to which a packet is to be forwarded.  In that way, an action is stored.

In regards to claim 11, Hung in view of Levy discloses the method of claim 8, wherein splitting the key comprises splitting the key into at least the first sub-key, the second sub-key and a third sub-key.  Hung at Fig. 7; col. 3, lines 50-58; col. 7, lines 33-51.18
In regards to claim 16, Hung in view of Levy discloses the method of claim 8, wherein the key comprises one of an Internet Protocol (IP) address, a media access control (MAC) address, a Multiprotocol Label Switching (MPLS) label, a tunnel, a social Identifier (ID), or a name.  Hung at col. 3, lines 1-3.19

In regards to claim 17, Hung discloses an apparatus comprising:
a.	 at least one physical processor configured to split a key into at least a first sub-key and a second sub-key (Hung at Fig. 3; col. 2, lines 40-44; col. 3, lines 20-24)20, and wherein the action value is different than the key (Hung at col. 3, lines 43-49)21; and 
b.	at least one physical memory, wherein the at least one physical memory stores the array of hash tables (Hung at col. 4, lines 7-10), wherein the array of hash tables comprises at least the first hash table and a second hash table (Hung at Fig. 4, 302, 304)22,
c.	wherein the first hash table is associated with a first hash function, wherein the first hash table is configured to store a first sub-key and an identifier associated with the first sub-key, wherein the first sub-key is a portion of an entry of the first hash table, wherein the identifier is a second portion of the entry of the first hash table (Hung at Fig. 3); and
d.	wherein the second hash table is associated with a second hash function, and wherein the second hash table is configured to store the action value associated with the key and a second sub-key concatenated with the identifier.  Hung at Fig. 3.23 
Hung does not expressly disclose the key is split in response to a determination that a first width of the key is larger than a maximum width of a position of a first hash table and the key is split based on a second width of an action value associated with the key.
Levy discloses a method of splitting a large key into key segments, which are hashed and stored in the different hash tables of the different memory banks.  Levy at paras. 0021-22.  Levy discloses each memory back can store one key segment in each of the finite number of hash table addresses.  A hashed key segment corresponds to the entire key for keys having a minimum size or to a portion of the key for keys having a larger size, where the minimum size is the width equal to the size of a single hashed key segment.  Levy at para. 0034.  In other words, a large key that is larger than the width of an address of hash table in a memory bank is segmented into hash key segments having a size that is small enough to fit within an address of a hash table.  As discussed above, Hung discloses splitting the key into sub-keys.  Modifying Hung with Levy adds the feature of performing the splitting in order to ensure the size of the sub-keys are smaller than the width of position of a first hash table.  In addition, Levy discloses different size keys correspond to different types of actions (i.e., action value).  For example, an action corresponding to a 32-bit IPv4 address would require a different length key vs an action corresponding to a 128-bit IPv6 address.  Keys are generated based on packet header information to determine what type of action is to be performed.  Levy at paras. 0026-27.  Based on this disclosure, Examiner asserts Levy discloses the length of the key “based on a second width of an action value associated with the key”.  Once again, in combination with Hung as set forth above the splitting of the key would then be based on the type of action to be performed, which results in “splitting the key … based on a second width of an action value associated with the key.”  
Hung and Levy are analogous art because they are both directed to the same field of endeavor of using hash tables in a network environment.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung by adding the feature of the key is split in response to a determination that a first width of the key is larger than a maximum width of a position of a first hash table and the key is split based on a second width of an action value associated with the key, as disclosed by Levy.
The motivation for doing so would have been to more efficiently utilize memory resources.  Levy at para. 0005.

In regards to claim 18, Hung discloses the apparatus of claim 17, but does not expressly disclose wherein an available width of an entry of the first hash table and an available width of an entry of the second hash table are selected such that a width of the first sub-key plus a width of the identifier is equal to a width of the concatenated second sub-key plus a width of the action.  
Levy discloses size of the lookup keys are equal to the width of each of the memory bank (i.e., first sub-key and identifier is equal to concatenated second sub-key and action).  Levy at para. 0064.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung by adding the feature of wherein an available width of an entry of the first hash table and an available width of an entry of the second hash table are selected such that a width of the first sub-key plus a width of the identifier is equal to a width of the concatenated second sub-key plus a width of the action, as disclosed by Levy.
The motivation for doing so would have been to ensure the linking between the tables would be consistent without any wasted storage having to store additional bits of data that may not be used.

In regards to claim 20, Hung in view of Levy discloses the apparatus of claim 17, wherein the key comprises one of an Internet Protocol (IP) address, a media access control (MAC) address, a Multiprotocol Label Switching (MPLS) label, a tunnel, a social Identifier (ID), or a name.  Hung at col. 3, lines 1-3.24

In regards to claim 21, Hung in view of Levy discloses the method of claim 1, wherein a third width of the second sub-key corresponds to a modified value of the first width that is modified based on the second width.  Levy at paras. 0026-27.25
In regards to claim 22, Hung in view of Levy discloses the method of claim 21, wherein a fourth width of the first sub-key corresponds to a different modified value of the first width that is modified based on the third width.  Levy at paras. 0026-27.26

Claims 6, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Patent 6,389,123) (Hung) of record, in view of Levy et al. (US Patent Pub2014/0310303) (Levy) of record, further in view of Kimmel et al. (US Patent 9,256,549) (Kimmel) of record.
In regards to claim 6, Hung in view of Levy discloses the method of claim 1, but does not expressly disclose wherein the hash table is a cuckoo hash table.  
Kimmel discloses a hashing system that utilizes cuckoo hashing.  Kimmel at col. 13, lines 5-67; col. 14, lines 1-40.
Hung, Levy, and Kimmel are analogous art because they are both directed to the same of endeavor of hash tables.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung in view of Levy by adding the feature of wherein the hash table is a cuckoo hash table, as disclosed by Kimmel.
The motivation for doing so would have been because cuckoo hashing is a well known method of using hash tables in a linked manner, like the one disclosed by Hung.

In regards to claim 13, Hung in view of Levy discloses the method of claim 8, but does not expressly disclose further comprising, in response to identifying no open position in the first hash table:
a.	removing an entry from a populated position of the first hash table to create an open position;
b.	inserting the first sub-key into the open position of the first hash table;
c.	applying a different hash function to the removed entry;
d.	accessing a different hash table in response to applying the different hash function to the removed entry; and
e.	in response to identifying an open position of the different hash table, inserting the removed entry into the open position of the different hash table. 
Examiner notes Levy does disclose removing old entries.  Levy at para. 0026.
Kimmel discloses a cuckoo hashing system where if entries are occupied, the entry is evicted (i.e., removed) and re-inserted into an alternate location using the prior content as an alternate index to the hash table (i.e., different hash table applying a different hash function).  Kimmel at col. 13, lines 50-60.
As explained above in regards to the rejection of claim 8, Hung discloses utilizing the same process described for lookup for the process of insertions.  Therefore, it is interpreted that a similar multi-stage process is used for insertion.  What Hung in view of Levy does not expressly disclose is when there is an occupied entry and what to do in this situation.  This is remedied by Kimmel.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung in view of Levy by adding the features of in response to identifying no open position in the first hash table: removing an entry from a populated position of the first hash table to create an open position, inserting the first sub-key into the open position of the first hash table, applying a different hash function to the removed entry, accessing a different hash table in response to applying the different hash function to the removed entry, and in response to identifying an open position of the different hash table, inserting the removed entry into the open position of the different hash table, as disclosed by Kimmel.
The motivation for doing so would have been to ensure the hash tables can scale while utilizing the same methodology, which would ensure lookups of the new entries using the same process would locate the desired entry.

In regards to claim 14, Hung in view of Levy discloses the method of claim 8 but does not expressly disclose further comprising, in response to identifying no open position in the second hash table:
a.	removing an entry from a populated position of the second hash table to create an open position;
b.	inserting the concatenated second sub-key into the open position of the second hash table;
c.	inserting the value associated with the key into the open position of the second hash table;
d.	applying a different hash function to the removed entry;
e.	accessing a different hash table in response to applying the different hash function to the removed entry; and
f.	in response to identifying an open position of the different hash table, inserting the removed entry into the open position of the different hash table.  
Examiner notes Levy does disclose removing old entries.  Levy at para. 0026.
Kimmel discloses a cuckoo hashing system where if entries are occupied, the entry is evicted (i.e., removed) and re-inserted into an alternate location using the prior content as an alternate index to the hash table (i.e., different hash table applying a different hash function).  Kimmel at col. 13, lines 50-60.
As explained above in regards to the rejection of claim 8, Hung discloses utilizing the same process described for lookup for the process of insertions.  Therefore, it is interpreted that a similar multi-stage process is used for insertion.  What Hung in view of Levy does not expressly disclose is when there is an occupied entry and what to do in this situation.  This is remedied by Kimmel.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hung in view of Levy by adding the features of in response to identifying no open position in the second hash table: removing an entry from a populated position of the second hash table to create an open position, inserting the concatenated second sub-key into the open position of the second hash table, inserting the value associated with the key into the open position of the second hash table, applying a different hash function to the removed entry, accessing a different hash table in response to applying the different hash function to the removed entry, and in response to identifying an open position of the different hash table, inserting the removed entry into the open position of the different hash table, as disclosed by Kimmel.
The motivation for doing so would have been to ensure the hash tables can scale while utilizing the same methodology, which would ensure lookups of the new entries using the same process would locate the desired entry.

Claim 19 is essentially the same as claim 6 in the form of an apparatus.  Therefore, it is rejected for the same reasons.

Response to Arguments
Rejection of claims 1-4, 7, 8, 10, 11, 16-18, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-4, 7, 8, 10, 11, 16-18, and 20 under 35 U.S.C. 103, have been fully considered but they are unpersuasive.  
In regards to independent claims 1, 8, and 17, Applicant alleges Hung in view of Levy fails to disclose “receiving a key, wherein, in response to a determination that a first width of the key is larger than a maximum width of a position of a first hash table, the key is split into at least a first sub-key and a second sub-key based on a second width of an action value associated with the key … wherein the action value is different than the key,” as recited in claim 1 and similarly in claims 8 and 17.  Remarks at 9-10.  The Examiner respectfully disagrees.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.  Here, the limitation requires receiving a key, determining whether the key is wider than can be stored in a first hash table, and if so, splitting the key into two sub-keys based on the width of an action value, where the action value is different from the key.  
There does not seem to be a dispute in regards to the limitations of “receiving a key” or the “action value is different than the key.”  Here, Hung discloses an input key that is split into two portions (i.e., first sub-key and second sub-key).  Hung at Fig. 3.  Hung also discloses the data that is stored is different than the key since the key is used to retrieve the data.  Hung at col. 3, lines 43-49.  Therefore, the data (i.e., action value) is different than the key.
What remains is the “determination that … the key is larger than a maximum width of a position of a first hash table” and in response to that determination, splitting the key “… based on a second width of an action value associated with the key.”  As Applicant notes, Levy discloses storing a first portion of a key in a first memory bank and the remainder of the key (i.e., second sub-key) in a second memory back, when the size of the key is larger than the size of the first memory block.  Levy at para. 0021.  In the same paragraph, Levy discusses that multi-hash lookup table is distributed across the plurality of memory banks allowing for each memory bank to be accessed with a different hash function.  The combination of Hung in view of Levy results in splitting of a key, which both Hung and Levy perform, in response to the key being larger than the maximum width of the first hash table.  
In regards to the splitting being “based on a second width of an action value associated with the key,” Levy discloses that key sizes are based on the type of action to be performed (i.e., action value).  For example, actions corresponding to 32-bit IPv4 addresses have a particular size and a key is generated accordingly.  Levy at paras. 0026-27.  Examiner notes the limitation is not so specific to require how the width of an action value is used to split the key, only that the key is split based on the width of the action value in some way.  Here, the width of the action value determines the size of the generated key, which is the split to fit in the hash tables distributed across the plurality of memory banks.  In this way, the key is split “… based on the second width of the action value.”
For at least these reasons, Hung in view of Levy discloses the limitations in dispute.  Applicant does not present arguments in regards to the remaining limitations.  Therefore, Examiner asserts Hung in view of Levy discloses all of claim 1 and similarly claims 8 and 17.  
In regards to new claims 21 and 22, following up with the discussion above, a second sub-key of a split key would logically have a width that corresponds to the split width of the original key (i.e., modified first width).  As discussed above, the splitting is based on the second width.  The limitation in claim 21 does not specify how or in what way the third width relates to the first width and how or in what way, the first width is modified based on the second width.  Similarly, the limitation in claim 22 with regards to the fourth width of the first sub-key, it is logical that a simple equation where a first width for the original key that is split in two would equal two sub-keys, where both their widths equal the width of the original key.  Here, the fourth width thus corresponds to the different modified first width as modified by the third value.  For example, first width – third width = fourth width.  
As stated in the interview summary mailed 4/5/2021, Examiner’s suggestion was to amend the claim limitations to more accurately incorporate the formula described in the Specification at paras. 0041-43.  While Applicant’s attempt to do so is acknowledged, the language of the limitations remains extremely broad and does not adequately claim the described formula.  For these reasons, Examiner asserts Hung in view of Levy also disclose new claims 21 and 22.
Applicant does not provide additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons explained.  Consequently, the rejection to claims 1-4, 7, 8, 10, 11, 16-18, and 20 under 35 U.S.C. 103 is maintained.

Rejection of claims 6, 13, 14, and 19 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 6, 13, 14, and 19 under 35 U.S.C. 103 and refers to those presented in regards to the independent claims, which are addressed above.  Consequently, the rejection to claims 6, 13, 14, and 19 under 35 U.S.C. 103 is maintained for at least the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Ichino (US Patent Pub 2011/0145260) discloses a system and method for searching a hash table using a key.
Singh et al. (US Patent 9,979,648) discloses a method of using hash tables for performing packet forwarding.
Tanaka (US Patent Pub 2016/0124950) discloses a system and method for using a hash table and splitting of the key into multiple sub-keys.
Genda et al. (US Patent 8,577,850) discloses deduplication techniques using a hash table and sub-keys.
Mattis et al. (US Patent 6,128,627) discloses a consistent data storage that utilizes hash tables with keys and sub-keys.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 As shown, a key (406) is split into two sub-keys (‘a’ and ‘b’).  The key (406) is larger than the sub-key ‘a’ used to search the first hash table and the sub-key ‘b’ and identifiers used to search the second hash table.  Data (i.e., action value) is being stored in the table, which is different from the key.
        2 A translation request is interpreted as a request to access a value (i.e., the translation) associated with the key (i.e., ANI information).
        3 Step 500 shows applying h1 (i.e., first hash function) to sub-key ‘a’ to index the compaction table (i.e., first hash table).
        4 A sequence number (i.e., identifier) is extracted from the compaction table (i.e., first hash table) after hashing sub-key ‘a’ using the first hash function to locate the correct entry.
        5 The sequence number (i.e., identifier) is combined with sub-key ‘b’ to create a compacted key (i.e., concatenated second sub-key).
        6 The compacted key (i.e., concatenated second sub-key) is hashed by a second hash function to locate the entry in the chained hash table.
        7 Once the entry in the chain hash table is located, the data value is retrieved (i.e., obtaining a value associated with the concatenated second sub-key).
        8 Hung discloses the potential of a multi-stage lookup process.  Fig. 7 describes a situation of replacing a plurality of tables in place of one table.  In a case where there are 3 stages, the key would be split into three parts, much like it is split into two parts for the two stage process. 
        9 The ANI is interpreted as a social identifier or a name.
        10 As shown, a key (406) is split into two sub-keys (‘a’ and ‘b’).  The key (406) is larger than the sub-key ‘a’ used to search the first hash table and the sub-key ‘b’ and identifiers used to search the second hash table.
        11 Data (i.e., action value) is different from the key as it is retrieved by employing the key.
        12 Step 500 shows applying h1 (i.e., first hash function) to sub-key ‘a’ to index the compaction table (i.e., first hash table).
        13 Step 500 shows applying h1 (i.e., first hash function) to sub-key ‘a’ to index the compaction table (i.e., first hash table).
        14 A sequence number (i.e., identifier) is extracted from the compaction table (i.e., first hash table) after hashing sub-key ‘a’ using the first hash function to locate the correct entry.
        15 The sequence number (i.e., identifier) is combined with sub-key ‘b’ to create a compacted key (i.e., concatenated second sub-key).
        16 The compacted key (i.e., concatenated second sub-key) is hashed by a second hash function to locate the entry in the chained hash table.
        17 Once the entry in the chain hash table is located, the data value is retrieved (i.e., obtaining a value associated with the concatenated second sub-key).  Hung discloses insertion operations are performed using the same method as the look-up process.  Therefore it is interpreted that the process of insertion behaves the same.
        18 Hung discloses the potential of a multi-stage lookup process.  Fig. 7 describes a situation of replacing a plurality of tables in place of one table.  In a case where there are 3 stages, the key would be split into three parts, much like it is split into two parts for the two stage process. 
        19 The ANI is interpreted as a social identifier or a name.
        20 As shown, a key (406) is split into two sub-keys (‘a’ and ‘b’).  The key (406) is larger than the sub-key ‘a’ used to search the first hash table and the sub-key ‘b’ and identifiers used to search the second hash table.
        21 Data (i.e., action value) is different from the key as it is retrieved by employing the key.
        22 Step hash (first hash table) and chained hash (second hash table).
        23 As shown in Fig. 3, a compaction table (i.e., first hash table) and a chain hash table (i.e., second hash table) are shown.  Each one has its own hash function (h1 and h2).  The compaction table stores a sequence number (i.e., identifier) associated with the hash value of the first sub-key ‘a’ and the chain hash table stores data associated with the hash value of the concatenated second sub-key ‘b’ and the sequence number (i.e., identifier).
        24 The ANI is interpreted as a social identifier or a name.
        25 As combined in the rejection of claim 1 above, the splitting of the key in Hung is based on the second width of the action value.  Therefore, the first width (i.e., width of the original key) is modified when it is split.  As a result, both sub-keys would have a width that corresponds to a modified value of the first width (i.e., it is split).  
        26 Following up on FN25, once the original key is split, the first width is split into a third width and a fourth width.  If it would follow that a fourth width is the difference between the first width and the third width (i.e., corresponds to a different modified value of the first width).